The evidence as to the manner of the transportation and the place from which the whisky was transported is conflicting, but the fact that it was transported by plaintiffs in error to the place where it was found by the officers is certain. One witness says, in effect, that he saw one of the accused men in the act of carrying the jug of whisky to the place where it was broken, and the evidence indicated that the other man was implicated.
The claim made by the accused that the liquor was transported with no evil intent, at the request of the wife of the man who was there drunk, is not sustained by the evidence as to intent. Their explanation constituted no legal defense. The rule announced in DeGraff v. State, 2 Okla. Cr. 519, 103 P. 538, has no application in this case. The removal of the whisky from a spot near the house to another place on the same farm, as here shown, *Page 433 
amounted to an illegal transportation. Judgment affirmed.
DOYLE and EDWARDS, JJ., concur.